Filed 6/14/22 P. v. Flores CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E075792

 v.                                                                      (Super.Ct.No. FWV19000341)

 RIGOBERTO PEREZ FLORES,                                                 OPINION

          Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Kyle S. Brodie,

Judge. Vacated and remanded with directions.

         Mark D. Johnson, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Arlene A. Sevidal, and Juliet W.

Park, Deputy Attorneys General, for Plaintiff and Respondent.

         Following a second jury trial after the first ended in a mistrial, a jury convicted

Rigoberto Perez Flores of two counts of aggravated sexual assault, oral copulation of his


                                                             1
son, who was under 14 years old. (Pen. Code, § 269, subd. (a)(4); unlabeled statutory

references are to this code.) The first jury deadlocked on both counts. Flores was

sentenced to 30 years to life in state prison.

       On appeal, Flores argues that the trial court prejudicially erred by admitting his

postarrest statements to law enforcement, which he claims were obtained in violation of

Miranda v. Arizona (1966) 384 U.S. 436 (Miranda) because he repeatedly invoked his

right to remain silent. The People concede that Flores’s fourth invocation was

unequivocal and that the trial court therefore erred by admitting Flores’s subsequent

statements. The People argue that the error was not prejudicial.

       We agree with the parties that Flores’s fourth invocation of his right to remain

silent was unequivocal. But we also agree with Flores that he unequivocally invoked his

right to remain silent earlier in the interrogation, and we conclude that the error in

admitting Flores’s postarrest statements was not harmless beyond a reasonable doubt.

We consequently vacate Flores’s convictions and remand for further proceedings.1




1      In a separate order filed concurrently with this opinion, we summarily deny
Flores’s petition for writ of habeas corpus. The issue raised in the habeas petition is
rendered moot by our decision in this appeal.

                                                 2
                                     BACKGROUND2

A. The Eyewitness

         During the afternoon of November 11, 2018, Richard R. parked his car next to a

four-door Nissan Altima in a public parking lot. The Nissan’s rear windows were

covered by sunshades that were not opaque, so Richard was able to see through them.

         When Richard arrived, he noticed that there were people in the back seat of the

Nissan. He noticed “[h]ead movement going up and down” near the “crotch area” of a

seated man. Richard initially believed that a woman was performing oral sex on a man.

Richard then exited his car and noticed “a little boy trying to climb into the front seat”

from the back seat of the Nissan. The boy was the person Richard had seen moving his

head up and down. The boy appeared to be Hispanic and eight to 10 years old, and he

was wearing what Richard described as a blue and fluorescent green soccer uniform.

         Richard later identified Flores as the man he saw that day, and John Doe as the

boy he saw that day.

         Richard testified that Flores, who remained seated in the back seat, pulled Doe

back into the back seat. Flores first grabbed Doe by the back of Doe’s neck and then by

Doe’s shorts.

         After Flores pulled Doe into the back seat, Richard saw Flores “trying to force”

Doe to “continue to perform oral sex” on Flores. Flores grabbed Doe “by his head and



2        Our summary of the facts is based on the evidence admitted at the second jury
trial.

                                              3
started forcing him toward his crotch area again.” Flores forced Doe’s head to move up

and down into Flores’s “crotch area.”

        The back seats in the Nissan appeared to be in their normal upright position and

not folded forward. Richard did not observe either Flores or Doe lying down in the back

seat.

        Richard got back into the driver’s seat of his car and used his phone to record

video of the Nissan from inside his own car. The windows on both vehicles were rolled

up. After Richard started recording, he noticed Doe again try to pull away from Flores

and to climb into the front seat. Flores grabbed Doe’s shorts and pulled Doe back toward

him. Pulling the shorts stretched them so that Richard could see Doe’s buttocks. Flores

“tried to force—penetrate [Doe] from the little boy’s rear.” When Richard watched the

recording later, he believed that he saw a silhouette of Flores’s erect penis. Flores then

grabbed an object that could have been a knife or a cell phone and put it “near [Doe’s]

throat.” It looked to Richard as though Doe then “start[ed] to comply” with “whatever

was going on” with Flores.

        Richard gave the video recording to law enforcement. The recording was played

for the jury. While the recording was being played, the prosecutor paused it to allow

Richard to describe what he saw. The glare on the Nissan’s window makes it difficult to

discern much of anything in the recording aside from movement inside of the car.

Richard explained that toward the end of the recording the sunshade on the driver’s side

rear window fell, but Doe put it back in place. Richard admitted that at most shadowy



                                              4
silhouettes were apparent in the recording and that it was not possible to see a “clear

picture” of Flores in the recording.

       Richard stopped recording when it appeared that someone in the back seat of the

Nissan had noticed him. After he stopped recording, Richard got out of his vehicle and

walked toward the front of his vehicle. Richard saw Flores take off his clothes, grab a

cloth, and wipe off his entire body, including his “crotch area.” Flores placed all of the

removed clothes in a black garbage bag and got dressed in different clothes. Doe had

climbed into the front seat before Flores started removing his clothing. Doe looked at

Richard more than once, and Richard believed that Doe looked confused. Doe put his

head down and scratched the back of his head.

       Flores exited the Nissan, got into the driver’s seat, and drove off. Flores never

made eye contact with Richard, but Richard saw Flores’s face.

       Richard texted his wife and told her what had happened and the license plate

number of the Nissan, and he sent her the video recording. Richard asked his wife to

contact law enforcement, which she did.

       The 911 dispatcher asked Richard’s wife for Richard’s contact information and

called Richard. That call was recorded. A recording of that call and the transcript were

admitted into evidence. Richard told the dispatcher that he had seen a Hispanic male

approximately 40 to 50 years old in the back seat of a car with a Hispanic boy who was

approximately nine to 10 years old and wearing a fluorescent green shirt. Richard said

that when he pulled into the parking space, he saw the man make the boy “suck his”



                                             5
“penis.” Richard also said that it appeared that the man attempted “to force him like to,

to, to intercourse.” Richard said that the man had the boy “pinned down.” When the man

noticed that Richard was parked next to him, Richard described the man as getting

“nervous,” so the man “made the kid jump in the front seat” and “the man started getting

dressed and stuff.”

          Richard had not wanted to contact law enforcement himself because he had a prior

criminal history and an open criminal case pending against him involving a charge of

felony assault with a deadly weapon. Richard admitted that he had lied multiple times to

law enforcement concerning that open case. Richard had previously been convicted of

felony first degree burglary and misdemeanor hit and run. At trial, Richard was in

custody for a pending criminal case based on an incident that occurred after

November 11, 2018. He faced a charge of felony child endangerment causing bodily

injury.

          Later on the day of the incident, Officer Buddy Porch of the City of Fontana

Police Department and other law enforcement officers interviewed Richard at his home.

Richard was initially nervous while speaking with Porch. Porch testified that the

statement Richard gave to law enforcement that day was consistent with Richard’s

testimony at trial, except that the day of the incident Richard did not claim that Flores

attempted to penetrate Doe anally. Porch observed Richard’s testimony under oath twice

at prior proceedings about the incident and believed that Richard’s prior testimony was

consistent with his trial testimony.



                                               6
B. Doe’s Testimony

       The prosecution called Doe as a witness. Doe was 13 years old when he testified.

       In November 2018, Doe’s mother and father were not living together. Doe lived

with his mother, and he saw his father almost weekly.

       On the day of the incident, Doe and his father attended church, went to the swap

meet, and then went to the movies. They also went to a park. Flores was driving the

same car that Richard identified.

       At the park, Flores parked in a parking lot and rested in the front seat of the car.

Flores closed his eyes and partially reclined the front seat. Flores then moved into the

back seat to rest. According to Doe, Flores folded the back seat forward, toward the front

passenger seat, and then lay down with his legs resting in the trunk. Flores had a pillow

and two blankets, one he was lying on and one that was covering him. Flores was in the

back seat between 10 and 30 minutes.

       At first, Doe was seated in the front passenger seat watching YouTube videos on

his father’s cell phone. After his father had been in the back seat for approximately 10

minutes, Doe moved to the back seat because Doe got tired. His father pulled down the

back seat behind the driver’s seat so that Doe could lie down. Doe lay down with his feet

in the trunk and his head toward the driver’s seat. Doe believed that he was lying in the

back seat with his father for around 30 minutes. Doe did not fall asleep. He rested and

watched videos on YouTube. The rear passenger window had a screen to block the sun.




                                              7
       When Doe was in the front passenger seat, he noticed a car parked next to the

passenger side of his father’s car. Doe also noticed a man walking toward that car.

Another man was seated inside the car. Just before Flores and Doe left the parking lot,

the man inside the car exited, and the two men stood near the other car smoking. Neither

man was holding a phone.

       Flores and Doe got out of the car while it was light outside. Flores returned the

back seats to their normal position, Flores and Doe got into the front seats, and Flores

drove away.

       Flores drove Doe home directly from the park. According to Doe’s mother, Doe

arrived home around 5:00 p.m. or 6:00 p.m. Doe’s mother said that Doe was wearing

sweat pants and a green shirt from an after-school program.

C. Law Enforcement Interview of Doe

       At approximately 10:00 p.m. that night, law enforcement officers arrived at Doe’s

home. Doe was asleep, so his mother woke him up. Porch interviewed Doe. Doe was 12

years old. Officer Edward Bautista also was present and spoke with Doe’s mother in

Spanish. Doe’s sister arrived during the interview. A portion of the contact between

Bautista and Doe’s mother was recorded. Porch’s interview of Doe was recorded. The

interview with Doe was played for the jury. Transcripts of the recorded interviews, with

English translations of any Spanish spoken, were admitted into evidence.




                                             8
       Porch asked Doe what had happened earlier that day at the park. Doe said that his

father was sleeping while Doe was watching YouTube. Doe added that his father had

“pulled the—the back like the bed.”

       Porch told Doe that someone at the park had seen what was happening in the car

and recorded it. Doe initially stated that the person did not see what was happening.

Once Porch told him that there was a recording, Doe insisted that nothing had happened.

Doe repeatedly stated that “[i]t was just a misunderstanding.” Doe could not articulate

what constituted the misunderstanding. Doe cried and said that he did not need any help.

Doe said, “we didn’t do anything wrong.” Doe vomited during the interview and

explained that he has anxiety attacks. Doe asked Porch not to harm his father.

D. Law Enforcement Interview of Flores

       While law enforcement officers were at Doe’s home, Doe’s mother contacted

Flores to ask him what was happening. Flores arrived at the residence in his brother’s

truck and told an officer that he owned a Nissan Altima, which was parked at his

brother’s home.

       Flores was arrested and transported to the police station, where Porch and Bautista

interviewed him. Flores indicated that he spoke some English but not a lot. Bautista was

present at the beginning and the end of the interview. Bautista spoke to Flores in Spanish

and translated Flores’s responses for Porch. Flores also spoke to Porch directly in

English. Porch interviewed Flores both before and after a nurse conducted a physical

examination of Flores.



                                            9
       During the prosecution’s case-in-chief, video recordings of those interviews were

played for the jury. Transcripts of those interviews, with the Spanish translated into

English, also were admitted into evidence.

       In the first interview, Porch informed Flores that a man had recorded Flores and

his son in the back seat of the car earlier that day. Flores initially said that he had just

been lying down in the park. He then said that he was lying down with Doe and

explained that Doe’s head was on his arm. Flores denied that Doe’s head had been in his

lap and said he did not remember Doe putting his mouth on Flores’s penis. Flores also

denied remembering what had happened.

       Porch asked Flores, “All I need to know is one thing. Did it happen less than five

times or more than five times? That’s all I need to know.” Flores responded, “Less than

one, ah, five times.” Porch then asked if it was “just the mouth or was it the butt,” to

which Flores responded, “I don’t know what to tell you.” Flores then said that it

happened “less than one” and that he had just been “trying to sleep.” Flores then reverted

to saying that he did not remember putting his penis in his son’s mouth and that he did

not know if he did it.

       Porch gave Flores a pen and paper to write a letter to Doe. The letter was admitted

into evidence during the prosecution’s case-in-chief. Flores wrote: “To whom it may

concern, I’m sorry, my son [Doe], if I hurt you. I’m sorry I abused you, my son. I am

sorry for tonight. I just—just thought something bad happened to you and I ran fast to




                                              10
your home from the swap me [sic]. Good night, hijo. I love you a lot. God bless you

always. Your dad.”

       A nurse then conducted a physical examination of Flores. The nurse informed

Porch that during the examination, she discovered tissue paper wrapped around an open

sore on Flores’s penis.

       After the examination, Porch interviewed Flores again and told Flores that the

nurse had found genital warts on his penis. Porch told Flores that Doe could have warts

too if Flores’s penis had touched Doe. Porch asked Flores whether his penis had touched

Doe’s mouth alone or also his buttocks, so that Porch would know which part of Doe’s

body to test. Flores responded, “Oh, test him.” Porch asked for clarification of “[w]hich

one” to test. Flores’s first response to the question is disputed. Porch repeated the

question, and Flores responded, “His—his mouth.” Porch asked Flores if he needed to

test Doe’s buttocks, and Flores responded, “No.”

E. Forensic Interview of Doe

       Several days after the incident, a forensic interviewer interviewed Doe. The

interview was recorded, and the recording was played for the jury. A transcript of the

interview also was admitted and provided to the jury.

       Doe told the interviewer that on Sunday his father picked him up, they attended

church, ate food next to the church, and went to the movies, and “then after that we

like—we were tired, so we got out of the car, then we went to the park.” He explained

that the car’s back seats fold down into a bed. Doe was watching YouTube videos on his



                                             11
father’s phone, and his father “was just moving around trying to get to sleep.” Doe

explained that he “didn’t see the car on the left, ’cause the seat was down, and I couldn’t

see anything out the window above, so I didn’t know that guy was there.” His father was

lying on his side while Doe was in the back seat with him. Doe stopped watching videos

and “just hugged” his father. Doe tried to sleep but could not, so his father told Doe to

relax at home with his mother.

       Doe returned to the car’s front seat while his father folded the blankets that he had

put down so that the metal from the back seat would not hurt Doe. His father then

returned to the front seat, which is when Doe noticed “the guy.” That person “put down

his window, then he just started like to stare at [Doe] for like 15 seconds before he just

stopped.” Doe’s father then started the car, and Doe noticed “another guy” head toward

the other car, where both men “just started smoking.” His father took him home, and the

police arrived later that night while he was asleep to question him about what happened.

       Doe explained that when the police were questioning him, he had an anxiety

attack, which he typically experiences when he is “nervous” or does not “know what’s

happening.” Doe explained that his anxiety attack affected the police officer as follows:

The police officer “thought that, ’cause when [Doe] was doing the anxiety attack, that it

was like because of what [his father] did to [him], which [his father] never did anything

to [Doe].” Doe explained that the police interviewed him because the man parked next to

his father’s car had called 911. Doe believed the police questioned him because they




                                             12
thought that his father had done something “harmful” to Doe even though “nothing

happened.” He explained that “like, a lot of these accusations happen all the time.”

       Doe believed that the man who had recorded him and his father believed that

something had happened because of the position he and his father were in while they

were in the back seat. Doe was lying down on his back, and his father was moving

around because he was trying to sleep. Then, Doe’s father “just started hugging [Doe]

after a while, and then yeah, hugging [Doe], and [Doe] hugged [his father] back, because

[they] do that, ’cause it’s father and son, [they] hug each other,” which Doe described as

“regular family stuff” which makes him feel “[s]afe” and not “uncomfortable.”

       The interviewer told Doe that his father had spoken to law enforcement and “told

them everything that happened,” and Doe responded, “Yeah,” and “And what.” Doe

insisted that he too had told the interviewer everything that had happened “from [his]

point of view.”

       Doe knew that his father was in custody and believed it was unfair because law

enforcement never showed Doe the recording. Doe said that his mother and siblings all

believed him. Doe hoped that through the forensic interview, his voice would be “heard,

so like it helps out [his] dad.” Doe denied that anyone had ever “done touching” to his

body or asked him to touch their body.

       The interviewer described Doe as answering some questions abruptly and not

providing answers to any questions asking for emotional responses. In the interviewer’s

experience, Doe’s demeanor answering questions regarding topics other than abuse was



                                            13
not typical. Children are generally more relaxed during the rapport-building phase of the

interview.

F. The Car

       Detective Luis Valenzuela of the City of Fontana Police Department located

Flores’s Nissan Altima at an automobile auction company in Fontana, California. There

was a removable shade on the interior of the rear passenger window.

       Valenzuela folded the back seats down, but it was not easy to do. He was not able

to do it on his first attempt. It required depressing a button on the seat and

simultaneously using a key. It took two people, and one person pushed down on the seat

from outside the car.

       Valenzuela, who is about five feet nine inches tall and weighs 185 pounds, lay

down on the back passenger seat with the seat folded down and his feet inside the car’s

trunk. Lying in that position was not comfortable, and Valenzuela did not believe that he

would have been able to sleep comfortably in that position. There was an approximate

two-inch gap between the top level of the back seats and the trunk’s floorboard, which

made lying down on his back or his side uncomfortable. The top portion of the folded

back seats was made of hard material and did not have cushions. There were metal clips

at the top of the folded down back seats. With his head at the very top portion of the

folded back seat, Valenzuela could not fully stretch out his legs.




                                             14
G. Flores’s Testimony

       Flores testified on his own behalf. On November 11, 2018, Flores picked up Doe

in the morning. They ate donuts, attended church, ate at church, went to the swap meet,

and went to the movies. After the movies, Doe told Flores that he did not want to go

home and instead wanted to spend more time with Flores, so Flores took Doe to a park.

They arrived at the park at approximately 2:00 p.m. and played for a little while at the

park. They went back to the car because the winds were strong.

       Flores and Doe relaxed in the car’s front seats for about 10 minutes. Flores then

moved to the back seat of the car to take a nap, which he did. He “pushed the back of the

seat to the front” on the right side, where he then lay down. Flores had blankets with him

in the back seat. When he was taken into custody, Flores was approximately five feet

seven inches tall and weighed 200 pounds.

       Doe initially remained in the front passenger seat watching videos on Flores’s cell

phone. Doe then asked Flores if he could join Flores in the back seat. Flores “move[d]

the other side down” for Doe to lie down behind the driver’s seat. Doe continued to

watch videos on Flores’s phone. Flores and Doe were in the back seat for a little longer

than 10 minutes. Doe’s mother called Flores’s phone, so Flores then decided to take Doe

home to his mother’s house.

       Flores denied ever inappropriately touching his son, putting his penis in Doe’s

mouth, or attempting to put his penis in Doe’s buttocks. As to the day at the park, Flores

specifically denied that he put his penis in Doe’s mouth or attempted to put his penis in



                                            15
Doe’s mouth or buttocks. Flores denied touching Doe “in any kind of sexual manner” or

doing anything inappropriate with Doe while they were in the car. He also denied putting

a knife or any object up against Doe’s neck. Flores denied taking off his clothes in the

car and wiping down his body.

       When Porch interviewed Flores, Flores answered Porch’s question about the

number of times he put his penis in Doe’s mouth by stating that it had happened fewer

than five times because he “couldn’t answer something differently, that was the option

that [Porch] gave” him. When Porch asked Flores whether they should test Doe’s mouth

or buttocks, Flores answered that they should test Doe’s mouth because he did not want

them to check Doe’s anus. The nurse examined Flores while he was naked, and he

“didn’t want them to do the same thing” to his son.

                                       DISCUSSION

       Flores argues that the trial court prejudicially erred by admitting his postarrest

statements to law enforcement because law enforcement officers violated his rights under

Miranda by continuing to question him after he unequivocally invoked his right to

remain silent four times during the interrogation. The People concede that the fourth

invocation was unequivocal and that the trial court therefore erred by admitting Flores’s

subsequent statements. But the People argue that the error was harmless beyond a

reasonable doubt. We agree that the fourth invocation was unequivocal. We also

conclude that Flores had previously unequivocally invoked the right to remain silent

immediately after being advised of his Miranda rights. The trial court consequently erred



                                             16
by admitting everything that Flores said thereafter. We further conclude that the error

was not harmless beyond a reasonable doubt.

A. Applicable Law

       “Under Miranda, police officers must warn a suspect before questioning that he or

she has the right to remain silent and the right to the presence of an attorney. [Citation.]

‘Once warnings have been given, the subsequent procedure is clear. If the individual

indicates . . . that he wishes to remain silent, the interrogation must cease.’ [Citation.]

To end the interrogation, the suspect must invoke the right to silence unambiguously. ‘If

an accused makes a statement . . . “that is ambiguous or equivocal” or makes no

statement, the police are not required to end the interrogation, [citation], or ask questions

to clarify whether the accused wants to invoke his or her Miranda rights [citation].’

[Citation.] But if the defendant ‘articulate[s] his desire . . . sufficiently clearly that a

reasonable police officer in the circumstances would understand’ it as a request to

terminate the interrogation, the request must be honored.” (People v. Case (2018) 5

Cal.5th 1, 20 (Case); People v. Flores (2020) 9 Cal.5th 371, 417.) When a defendant has

already waived his or her Miranda rights and agreed to talk with law enforcement, “any

subsequent invocation of . . . the right to remain silent must be unequivocal and

unambiguous.” (People v. Sanchez (2019) 7 Cal.5th 14, 49.) A confession obtained in

violation of Miranda may not be introduced into evidence during the prosecution’s case-

in-chief. (People v. Hoyt (2020) 8 Cal.5th 892, 931.)




                                               17
       “We review Miranda claims under federal constitutional standards.” (People v.

Johnson (2022) 12 Cal.5th 544, 578.) On review of the trial court’s ruling about whether

a defendant has invoked his or her right to remain silent, “‘we accept the trial court’s

resolution of disputed facts and inferences, and its evaluations of credibility, if supported

by substantial evidence. We independently determine from the undisputed facts and the

facts properly found by the trial court whether the challenged statement was illegally

obtained.’” (Case, supra, 5 Cal.5th at p. 20.) When, “as was the case here, an interview

is recorded, the facts surrounding the admission or confession are undisputed and we may

apply independent review.” (People v. Duff (2014) 58 Cal.4th 527, 551.)

B. Relevant Proceedings

       Before the second trial, Flores moved to suppress the postarrest statements he

made to law enforcement on the ground that the statements were obtained in violation of

Miranda and the Fifth Amendment.3 Flores did not specify the basis of his Miranda

challenge in the motion. The People opposed the motion and attached a transcript of the

initial portion of Flores’s interrogation (before the physical examination) to the

opposition. No party introduced any other evidence on the motion.




3        Flores had unsuccessfully moved to suppress his postarrest statements before the
first trial. On appeal, Flores supports his argument about the motion made before the
second trial by citing the motion filed before the first trial and the trial court proceedings
for that motion. The parties do not contend that in the second trial, the court adopted its
ruling from the first trial. We are reviewing the ruling on the motion made at the start of
the second trial, so we rely exclusively on the proceedings from that motion.


                                              18
       At a hearing on the motion, Flores argued that he had made several unequivocal

invocations of the right to remain silent as he was being advised of his Miranda rights

and immediately thereafter.4 (At the hearing, defense counsel did not numerically list the

invocations, as Flores does on appeal, but the arguments concerned the first three

invocations that Flores has identified on appeal.) The People argued that the invocations

were conditional and therefore equivocal.

       The transcript reflects that Bautista began advising Flores in Spanish of his

Miranda rights as follows:

       “OFFICER BAUTISTA: [In Spanish] Okay, listen. You—you have the right to

remain silent. Do you understand?

       “DEFENDANT: [In Spanish] Well yes. But I want to remain silent because I

don’t know why you’re arresting me.” (Italics added.)

       Bautista did not respond to Flores’s comment and instead continued advising

Flores in Spanish of the remainder of his Miranda rights. Flores acknowledged in

Spanish that he understood each of those rights. Immediately after Flores said that he

understood all of his rights, the following exchange occurred, with Bautista and Flores

speaking in Spanish and Porch interjecting in English:

       “OFFICER BAUTISTA: [In Spanish] Do you want to talk about what happened?

       “DEFENDANT: [In Spanish] Pardon?



4      In the trial court, Flores argued that his postarrest statements should be excluded
for additional reasons. But he does not raise those arguments on appeal.

                                             19
      “OFFICER BAUTISTA: [In Spanish] Do you want to talk about—about what

happened?

      “DEFENDANT: [In Spanish] About what happened?

      “OFFICER PORCH: Sign saying that we read your Miranda rights.

      “DEFENDANT: [In English] I don’t know. [In Spanish] No, I don’t want to talk

because I don’t know what you’re accusing me of.

      “OFFICER BAUTISTA: [In Spanish] I want to tell you.

      “DEFENDANT: [In Spanish] Pardon?

      “OFFICER BAUTISTA: [In Spanish] I’m going to tell you.

      “DEFENDANT: [In Spanish] But they didn’t tell me. I don’t want to talk yet.

      “OFFICER PORCH: What’s he saying?

      “OFFICER BAUTISTA: That I don’t want to talk.

      “DEFENDANT: [In Spanish] You didn’t tell me my rights, you didn’t tell me

what you were accusing me of.

      “OFFICER BAUTISTA: [In Spanish] These are your rights.

      “OFFICER PORCH: He doesn’t walk [sic] to talk already? I thought you just

wanted to talk? You don’t want to talk?

      “DEFENDANT: You—you want me to tell you something that I don’t know what

you’re arresting me?

      “OFFICER PORCH: Well, okay. Listen.

      “DEFENDANT: I don’t know what to tell you.



                                          20
       “OFFICER PORCH: Okay, we can talk. You’ve started talking to me, so now we

can legally talk.” (Italics added.)

       After Porch told Flores that the officers could legally speak with him, Porch

explained that he was questioning Flores for the following reason: “It’s simple. Your car

today—the guy standing next to your car had a cell phone like this. Recorded you and

your son in the back seat. I have it on camera.” Flores asked “what happened,” and

Porch responded, “You know what happened. So, you can sit here and lie to me all you

want, and I’ve got a video.”

       The interrogation then continued for 10 more minutes before Flores again invoked

his right to remain silent. During those 10 minutes, Porch asked Flores if Flores had put

his penis in Doe’s mouth more or less than five times, to which Flores responded, “Less

than one, ah, five times.” Flores also repeatedly stated that he could not remember

whether he had put his penis in his son’s mouth earlier that day.

       In a subsequent exchange with Porch, Flores again invoked his right to remain

silent as follows:

       “DEFENDANT: No, that’s what you’re telling me. That’s what you’re telling me

you saw in the video. I don’t—I don’t remember that guy doing a video—a video taping.

       “OFFICER PORCH: Yeah, he was video taping.

       “DEFENDANT: He was in—he was in the car.

       “OFFICER PORCH: He wasn’t in the car, he was outside the car.




                                            21
       “DEFENDANT: When I saw him, he was in the car. When we got out. When

we—when we leave. . .

       “OFFICER PORCH: When you got out of the car and you stood up, you looked

right at him. It’s all on video, bro.

       “DEFENDANT: Yeah, I know. You’re telling me it’s on video now. Yeah, I’m

here, really I don’t want to talk anymore.

       “OFFICER PORCH: Okay, I’ll just put down that you said it happened less than

five times. You’re not—you’re not as sure if you put your penis in your son’s mouth.

       “DEFENDANT: I’m not sure, no. I don’t remember. You’re saying that you got

me, you got me, you got me already. I don’t remember doing it.” (Italics added,

underlining omitted.)

       Shortly after that exchange, Porch left Flores in the interrogation room with a pen

and paper, and then the nurse physically examined Flores. After the physical

examination, Porch told Flores that Flores had genital warts, and Flores eventually told

Porch that he should test Doe’s mouth and not his buttocks. Flores also wrote Doe the

apology letter after the fourth alleged invocation.

       The trial court concluded that there was no Miranda violation after the fourth

invocation because “[t]he interrogation functionally [did] cease.” The court explained

that Porch’s statements after Flores invoked his right to remain silent were merely a

description of what Porch intended to do next, which the trial court concluded was not

prohibited by Miranda. Because Flores chose to start speaking again, the court reasoned



                                             22
that there had been no Miranda violation. The trial court did not otherwise make any

express ruling about the other three claimed invocations.

       The trial court did, however, express concern that the apology letter written after

the fourth invocation was the product of coercion. After hearing argument on the issue,

the court concluded that the letter was coerced, and the court granted Flores’s motion to

exclude it.5 The court otherwise denied Flores’s motion to suppress.

C. Miranda Violations

       The People concede that Flores’s fourth invocation—“Yeah, I’m here, really I

don’t want to talk anymore,”—was unequivocal, so the trial court erred by admitting

Flores’s statements made thereafter. We agree. The interrogation should have

immediately ceased because Flores unequivocally invoked his right to remain silent

under Miranda. (Miranda, supra, 384 U.S. at pp. 473-474; Case, supra, 5 Cal.5th at

p. 20.) We agree with the People’s concession that the trial court erred by concluding

that the interrogation did “functionally” cease at that time. Under Miranda, the term

interrogation “refers not only to express questioning, but also to any words or actions on

the part of the police (other than those normally attendant to arrest and custody) that the

police should know are reasonably likely to elicit an incriminating response from the

suspect.” (Rhode Island v. Innis (1980) 446 U.S. 291, 301, fn. omitted; People v. Sims


5     During trial, defense counsel made a tactical decision to introduce the letter.
Counsel explained that he preferred admission of the letter (which he did not believe
amounted to a confession) to redaction of any portion of the forensic interview of Doe
(which mentioned the letter). The trial court granted the request, and the letter was
admitted during Porch’s testimony in the prosecution’s case-in-chief.

                                             23
(1993) 5 Cal.4th 405, 440.) Porch’s statements that Flores was not sure whether he had

put his penis in Doe’s mouth and that Flores had said it happened fewer than five times

were reasonably likely to elicit incriminating responses and were not merely innocent

comments attendant to arrest and custody.

       In addition, we agree with Flores that at least his third invocation of his right to

remain silent was sufficiently unequivocal and unambiguous that interrogation should

have ceased at that time. Flores said in Spanish, “But they didn’t tell me. I don’t want to

talk yet.” Porch then asked Bautista in English, “What’s he saying?” Bautista answered

in English, “That I don’t want to talk.” There was then a brief exchange between Flores

and Bautista in Spanish, which Bautista did not translate (and with which we do not take

issue), and Porch then resumed interrogating Flores. Thus, having been informed that

Flores said “I don’t want to talk,” and having been provided with no further statements

from Flores, Porch continued interrogating Flores. That violated Flores’s Miranda rights.

There is nothing equivocal or ambiguous about “I don’t want to talk.”

       The People argue that Bautista’s translation was “incomplete,” so in light of

Flores’s subsequent exchange with Bautista in Spanish “and [Flores’s] earlier equivocal

invocations,” it was appropriate for Porch to clarify whether Flores was willing to talk.

We do not agree.

       In determining whether Flores unequivocally invoked his right to remain silent, we

ask “what a reasonable officer in the circumstances would have understood [the]

defendant to be saying.” (People v. Gonzalez (2005) 34 Cal.4th 1111, 1126.) Because



                                              24
Porch, not Bautista, continued interrogating Flores after Flores’s third invocation of his

right to remain silent, we must determine what a reasonable officer in Porch’s position

would have understood Flores to be saying. At that point, Porch had been told that Flores

said, “I don’t want to talk.” Again, there is nothing equivocal or ambiguous about “I

don’t want to talk.” A reasonable officer in Porch’s position would have understood that

Flores had invoked his right to remain silent. And contrary to the People’s argument,

because Flores’s invocation as it was conveyed to Porch was not ambiguous, Porch could

not seek any clarification from Flores about his willingness to talk. (Case, supra, 5

Cal.5th at p. 20.) Porch therefore violated Flores’s Miranda rights when he continued

questioning Flores by seeking to clarify whether Flores was willing to talk. The trial

court consequently erred by admitting Flores’s subsequent statements to law

enforcement. Because that invocation was made immediately after Flores was advised of

his Miranda rights, all of Flores’s postarrest statements should have been excluded.6

D. Prejudice

       “‘The erroneous admission of a defendant’s statements obtained in violation of the

Fifth Amendment is reviewed for prejudice under the beyond a reasonable doubt standard

of Chapman v. California (1967) 386 U.S. 18, . . . . That test requires the People . . . “to

prove beyond a reasonable doubt that the error complained of did not contribute to the

6      Between the first and third invocations, Flores made no statements other than
acknowledging that he understood his Miranda rights and saying that he had not been
told the accusations against him. Because we conclude that the third invocation was
unequivocal and unambiguous and because that invocation occurred immediately after
the other two claimed invocations, we need not and do not decide whether Flores’s first
two invocations were equivocal.

                                             25
verdict obtained.”’” (Case, supra, 5 Cal.5th at p. 22.) In other words, in applying the

Chapman standard, we must determine “‘whether it is clear beyond a reasonable doubt

that a rational jury would have rendered the same verdict absent the error.’” (People v.

Canizales (2019) 7 Cal.5th 591, 615.) Reversal is required if there is “‘a reasonable

possibility’” that the error may have contributed to the verdict. (Chapman v. California,

supra, at p. 24.)

       On this record, we cannot conclude that the erroneous admission of Flores’s

postarrest statements was harmless beyond a reasonable doubt. First, Flores’s statements

were highly inculpatory. He said that he could not remember whether he had put his

penis in his son’s mouth, that it had happened fewer than five times, and that the police

should test his son’s mouth but not his buttocks for a possible infection from Flores’s

penis. “A confession is uniquely powerful evidence” (People v. Bradford (2008) 169

Cal.App.4th 843, 855), and Flores’s postarrest statements were no exception. Second, the

prosecutor relied on that evidence in closing argument, which by itself tends to show that

admission of the evidence was prejudicial. (People v. Powell (1967) 67 Cal.2d 32, 55.)

Third, the evidence of guilt was not overwhelming. The video did not show anything, so

the case ultimately turned on the credibility of Richard, the sole eyewitness. Richard had

no apparent motive to lie, but his credibility was not unimpeachable. On the contrary,

because of his criminal history, he did not call 911 himself but had his wife do it because

he thought he would not be believed. Fourth, the victim, Doe, consistently denied that

Flores did anything inappropriate to him. And fifth, the jury at the first trial deadlocked



                                             26
on all charges, even though Flores’s postarrest statements were admitted at that trial as

well.

        For all of the foregoing reasons, we cannot agree with the People’s argument that

any error was harmless beyond a reasonable doubt because Flores’s statements to law

enforcement were not “actually inculpatory” and “there was overwhelming evidence of

[Flores’s] guilt.” “[W]e cannot say that the confessions were ‘unimportant in relation to

everything else the jury considered on the issue in question, as revealed in the record.’”

(People v. Neal (2003) 31 Cal.4th 63, 87.) “Nor can we say that the ‘verdict actually

rendered in this trial was surely unattributable’ to the” statements. (Ibid., quoting

Sullivan v. Louisiana (1993) 508 U.S. 275, 279.) We consequently cannot conclude that

the erroneous admission of Flores’s statements to law enforcement was harmless beyond

a reasonable doubt.

                                      DISPOSITION

        We vacate the two aggravated sexual assault convictions and remand for further

proceedings consistent with this opinion.

        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
                                                                MENETREZ
                                                                                             J.


We concur:

FIELDS
                 Acting P. J.
RAPHAEL
                           J.



                                             27